DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 08, 2022 has been entered.
Claim 17 has been amended.
Claims 11, 20 and  22 have been canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-10, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (2014/0197927).
	Regarding claim 1, Kwon discloses a method of configuration of a mobile terminal comprising a near-field communication device (see abstract, fig.1, element 100, 200, fig.2, element 116/115, paragraphs [0032-0033] and its description) the method comprising: determining a geographic position of the mobile terminal (see fig.2, element 115 paragraph [0054] and its description); selecting from a configuration table stored in an internal memory of the mobile terminal, a set of a plurality of configuration parameters of the near-field communication device based on the geographic position (see fig.2, elements 150, 170, figs.6-7, paragraphs [0063], [0071-0072], [0110-0113] and descriptions); and applying the selected set of configuration parameters to the near-field communication device, wherein each set of parameters of the configuration table includes instructions for setting components for frequency or impedance matching of antenna circuits of the near-field communication device (see figs.6-7, element 700, paragraphs [0015-0018], [0071-0072], [0114-0118] and its description).
	Regarding claim 5, Kwon further discloses the geographic position of the mobile terminal is determined from signals received by the near-field communication device from a near-field communication reader (see fig.1, elements 100, 200, paragraphs [0033-0034] and its description).
Regarding claim 6, Kwon further discloses the geographic position of the mobile terminal is determined from satellite signals received by a satellite geolocation device of the mobile terminal (see paragraph [0054]).
Regarding claim 7, Kwon further discloses the geographic position of the mobile terminal is determined from radio signals received by a radio communication device of the mobile terminal (see paragraphs [0054]).
Regarding claim 8, Kwon further discloses the geographic position of the mobile terminal is input by the user via a user interface of the mobile terminal (see fig.2, element 120, paragraphs [0048], [0056]).
Regarding claims 9 and 16, Kwon further discloses the configuration table contains a plurality of sets of configuration parameters associated with different geographic positions (see abstract, paragraphs [0063], [0071-0072]).
Regarding claim 10, Kwon further discloses the configuration table is updated during phases of update of the mobile terminal (see paragraphs [0045], [0108])
Regarding claim 12, Kwon discloses a method of configuration of a mobile terminal comprising a near-field communication device (see abstract, fig.1, element 100, 200, fig.2, element 116/115, paragraphs [0032-0033] and its description) the method comprising: determining a geographic position of the mobile terminal (see fig.2, element 115 paragraph [0054] and its description); selecting from a configuration table stored in an internal memory of the mobile terminal, a set of a plurality of configuration parameters of the near-field communication device based on the geographic position (see fig.2, elements 150, 170, figs.6-7, paragraphs [0063], [0071-0072], [0110-0113] and descriptions); and applying the selected set of configuration parameters to the near-field communication device, each set of parameters of the configuration table including an identifier of a software application to be initiated on the mobile terminal to use the near-field communication device (see figs.6-7, 700, paragraphs [0071-0072], [0075], [0114-0119] and its description), and further including instructions for setting components for frequency or impedance matching of antenna circuits of the near-field communication device (see paragraphs [0015-0018]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (2014/0197927) in view of Lee et al. (2014/0176306).
Regarding claims 2 and 13, Kwon discloses all the subject matters described above, except for the near-field communication device is integrated in a semiconductor chip. However, Lee discloses NFC enabled mobile device equipped with the near-field communication device is integrated in a semiconductor chip (see fig.1, element 140, paragraphs [0006] [0027], [0030] and its description). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use Lee’s the semiconductor chip in Kwon’s invention in order to improve the short-range wireless technologies allow to share small payloads of data between an NFC tag and mobile devices.
Regarding claims 3 and 14, Lee further discloses the configuration table is stored in a memory of the mobile terminal, external to the semiconductor chip (see fig.1, elements 14, 13, paragraph [0030] and its description).
Regarding claims 4 and 15, Lee further discloses the configuration table is stored in a memory internal to the semiconductor chip (see paragraph [0006-0009]).
Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (2014/0197927) in view of Cui et al. (2019/0239106) and further view of Lee et al. (2014/0176306).
Regarding claim 17, Kwon discloses a mobile terminal comprising a near-field communication device (see abstract, fig.1, element 100, 200, fig.2, element 116/115, paragraphs [0032-0033] and its description), the terminal being configured to: determine a geographic position of the mobile terminal (see fig.2, element 115 paragraph [0054] and its description); select from a configuration table stored in server remote from the mobile terminal, a set of a plurality of configuration parameters of the near-field communication device based on the geographic position; (see fig.2, elements 150, 170, figs.6-7, paragraphs [0063], [0071-0072], [0110-0113] and descriptions); and apply the selected set of configuration parameters to the near-field communication device, wherein each set of parameters of the configuration table includes instructions for setting components for frequency or impedance matching of antenna circuits of the near-field communication device (see figs.6-7, element 700, paragraphs [0015-0018], [0071-0072], [0114-0118] and its description). Except for a configuration table stored in server remote from the mobile terminal. However, Cui discloses a mobile terminal comprising a near-field communication device including a configuration table stored in server remote from the mobile terminal (see fig.1, elements 104, 108, paragraphs [0017-0018], [0068] and its description). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use Cui’s the configuration table stored in server in Kwon’s invention in order to improve the short-range wireless technologies in telecommunication systems.
Regarding claim 18, Kwon further discloses the configuration table contains a plurality of sets of configuration parameters associated with different geographic positions (see abstract, paragraphs [0063], [0071-0072]).
Regarding claim 19, Kwon further discloses the configuration table is updated during phases of update of the mobile terminal (see paragraphs [0045], [0108]).
Regarding claim 21, Lee  discloses the near-field communication device is integrated in a semiconductor chip (see fig.1, element 140, paragraphs [0006] [0027], [0030] and its description).
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647